                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        USA,                                         Case No. 18-cr-00332-CRB-1
                                   9                      Plaintiff,
                                                                                         ORDER GRANTING MOTION FOR
                                  10                v.                                   RELEASE FROM CUSTODY AND
                                                                                         STAYING RELEASE
                                  11        ARTEAGA-CENTENO,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13           Defendant Jose Luis Arteaga-Centeno moves for release from custody in light of
                                  14   this Court’s Odrder granting Defendant’s Motion to Dismiss the Indictment. Mot. (Dkt.
                                  15   41); Order Granting Mot. to Dismiss (Dkt. 35). The Government opposes that Motion.
                                  16   Opp. (Dkt. 43).
                                  17           This Court has recently set forth the factual and procedural history of this case. See
                                  18   Order on United States’ Rule 37 Mot. (Dkt. 48); see also Order Granting Mot. to Dismiss.
                                  19   In the interest of brevity, then, the Court assumes the parties’ familiarity with the
                                  20   background of this case.
                                  21           For the reasons that follow, the Court GRANTS the Motion for Release from
                                  22   Custody, but STAYS that Order until 5:00 p.m. on Tuesday, February 12, 2019.
                                  23

                                  24   I.      DISCUSSION
                                  25           A.        Motion for Release From Custody
                                  26           Defendant contends that because the Court has dismissed his indictment, there is no
                                  27   authority to continue his detention. Mot. for Release from Custody at 2-4. The Government
                                  28   responds that the Bail Reform Act permits detentions pending appeals even in cases, like
                                   1   this one, where the entirety of the indictment has been dismissed. Gov. Opp. at 3-5.
                                   2          There is little precedent addressing the specific question that the Court faces here:
                                   3   whether the Court may continue a person’s pretrial detention after their entire indictment is
                                   4   dismissed while the Government pursues an appeal of that dismissal. See Mot. at 1; Order
                                   5   Granting Mot. to Dismiss; Indictment (Dkt. 1). As far as this Court is aware, the Ninth
                                   6   Circuit has yet to address this issue. The relevant statutes, however, provide clear
                                   7   guidance.
                                   8          The Government’s appeal of a district court’s order in a criminal case is governed
                                   9   by 18 U.S.C. § 3731, which provides that:
                                  10                 In a criminal case an appeal by the United States shall lie to a
                                                     court of appeals from a decision, judgment, or order of a district
                                  11                 court dismissing an indictment or information or granting a new
                                                     trial after verdict or judgment, as to any one or more counts, or
                                  12                 any part thereof, except that no appeal shall lie where the double
Northern District of California
 United States District Court




                                                     jeopardy clause of the United States Constitution prohibits
                                  13                 further prosecution.
                                  14   Id. (emphasis added).
                                  15          Next, 18 U.S.C. § 3143(c) instructs that:
                                  16                 The judicial officer shall treat a defendant in a case in which an
                                                     appeal has been taken by the United States under section 3731
                                  17                 of this title, in accordance with section 3142 of this title, unless
                                                     the defendant is otherwise subject to a release or detention order
                                  18                 . . . the judicial officer, in a case in which an appeal has been
                                                     taken by the United States under section 3742, shall—(1) if the
                                  19                 person has been sentenced to a term of imprisonment, order that
                                                     person detained; and (2) in any other circumstance, release or
                                  20                 detain the person under section 3142.
                                  21   Id. So, because the government has filed an appeal under § 3731 by seeking an appeal
                                  22   “from a[n] . . . order of a district court dismissing an indictment,” id. § 3731, under § 3143,
                                  23   the Court must treat Defendant “in accordance with section 3142.” Id. § 3143(c).
                                  24          Section 3142, in turn, states:
                                  25                 Upon the appearance before a judicial officer of a person
                                                     charged with an offense, the judicial officer shall issue an order
                                  26                 that, pending trial, the person be—(1) released on personal
                                                     recognizance or upon execution of an unsecured appearance
                                  27                 bond, under subsection (b) of this section; (2) released on a
                                                     condition or combination of conditions under subsection (c) of
                                  28                 this section; (3) temporarily detained to permit revocation of
                                                                                      2
                                                     conditional release, deportation, or exclusion under subsection
                                   1                 (d) of this section; or (4) detained under subsection (e) of this
                                                     section.
                                   2
                                       18 U.S.C. § 3142(a). Subsection (e) instructs a court to “order the detention of the person
                                   3
                                       before trial” if it “finds that no condition or combination of conditions will reasonably
                                   4
                                       assure the appearance of the person as required and the safety of any other person and the
                                   5
                                       community.” Id. § 3142(e)(1). In determining whether there are conditions that would
                                   6
                                       ensure the person’s appearance and community safety, subsection (g) sets forth a number
                                   7
                                       of factors the court should consider. Id. § 3142(g).
                                   8
                                              There is no doubt that in the mine run of cases when the government appeals a
                                   9
                                       district court order in a criminal matter the defendant may be detained pursuant to the
                                  10
                                       above-described statutory regime. See, e.g., United States v. Hudson, 3 F. Supp. 3d 772,
                                  11
                                       790 (C.D. Cal.), rev’d and remanded sub nom. on other grounds United States v. Dunlap,
                                  12
Northern District of California




                                       593 F. App’x 619 (9th Cir. 2014) (citing cases); United States v. Jay, 261 F. Supp. 2d
 United States District Court




                                  13
                                       1235, 1236 (D. Or. 2003) (ordering defendants detained pending government’s appeal of
                                  14
                                       court’s order on motion to suppress). However, as Defendant points out, most of those
                                  15
                                       cases have a key feature that this case lacks, and one that § 3142(a) requires: that the
                                  16
                                       person whom the government urges should be detained have been “charged with an
                                  17
                                       offense,” 18 U.S.C. § 3142(a); see Mot. at 1-2.
                                  18
                                              That distinction matters, Defendant urges, because the basis for possible detention
                                  19
                                       under § 3142 is the existence of an indictment to supply such a charged offense, and, here,
                                  20
                                       there is no such indictment upon which detention could be based. Mot. at 1 (citing 18
                                  21
                                       U.S.C. § 3142(a)).
                                  22
                                              Two district courts have adopted this reasoning. First, in United States v. Hudson,
                                  23
                                       the court dismissed the defendant’s indictment and ordered the defendant released from
                                  24
                                       custody. 3 F. Supp. 3d at 788. The government then filed a motion for reconsideration of
                                  25
                                       the order releasing the defendant, arguing, as the Government has here, that the
                                  26
                                       defendant’s continued detention was both permitted and warranted. Id. at 789.
                                  27
                                              The court rejected the government’s contention because “[s]ince there is no longer
                                  28
                                                                                     3
                                   1   an operative indictment, there is no possible way for the Court to further restrain [the
                                   2   defendant’s] liberty.” Id. Hudson pointed out that the plain text of § 3142 applies only to
                                   3   “a person charged with an offense,” and “[w]hen the Court dismissed the indictment, [the
                                   4   defendant] was no longer ‘charged with an offense.’” Id. at 790 (citing 18 U.S.C.
                                   5   § 3142(a)).
                                   6          Hudson also rejected the argument “that § 3143(c) compels a different result.” Id.
                                   7   The court reasoned that:
                                   8                 Section 3143 states that the “judicial officer shall treat a
                                                     defendant in a case in which an appeal has been taken by the
                                   9                 United States under section 3731 of this title, in accordance with
                                                     section 3142 of this title.” The Government has in fact
                                  10                 appealed—or at least will likely appeal—the Court’s Order
                                                     Dismissing the Indictment as authorized under § 3731. That
                                  11                 would seem to trigger mandatory application of § 3142.
                                  12                 But as noted above, there is no possible way that the Court could
Northern District of California
 United States District Court




                                                     apply § 3142 to [the defendant] at this time, because there is no
                                  13                 valid indictment against him. The Government asks the Court to
                                                     issue a bench warrant to re-arrest [the defendant]. But on what
                                  14                 charge? It would run completely afoul of the Constitution for the
                                                     Court to simply order that a person sit in jail because at some
                                  15                 unknown point in the future an appellate court might reverse the
                                                     court order that dropped the charges against him.
                                  16
                                              Id. (internal citations omitted). The court thus denied the government’s motion for
                                  17
                                       reconsideration, concluding that “[w]hile future events may inject [defendant] back into
                                  18
                                       the prosecutorial machine, he is not currently subject to detention.” Id. at 791; see also
                                  19
                                       United States v. Sales, 2014 WL 3728364 at *4 (D. Me. July 25, 2014) (“This Court agrees
                                  20
                                       with . . . the Central District of California . . . Properly interpreted, Section 3142 does not
                                  21
                                       allow the Government to detain an individual who is not “charged with an offense.”).
                                  22
                                              That reasoning applies here. As in Hudson and Sales, once this Court granted
                                  23
                                       Defendant’s Motion to Dismiss, there was no “charged . . . offense” on which the Court
                                  24
                                       could order him detained. See 18 U.S.C. § 3142(a); Order Granting Mot. to Dismiss. The
                                  25
                                       Court therefore must grant Defendant’s Motion for Release from Custody.
                                  26
                                              The government argues that Hudson and Sales “were wrongly decided.” Gov. Opp.
                                  27
                                       at 4. It offers three arguments for that position. First, it urges, “these decisions suggest that
                                  28
                                                                                       4
                                   1   appeals from dismissals of single-count indictments are somehow different from multi-
                                   2   count indictments, at least as far as the Bail Reform Act is concerned. These statutes do not
                                   3   support such a distinction. 18 U.S.C. § 3731 does not distinguish between types of
                                   4   government appeals. It has no carve outs, exceptions, or hierarchy to distinguish between
                                   5   appeals from a dismissal, suppression order, or detention order, let alone single-count and
                                   6   multi-count indictments.” Id. at 5.
                                   7          The government is undoubtedly correct that § 3731 “does not distinguish between
                                   8   types of government appeals,” but that is irrelevant to whether, under § 3142, a person may
                                   9   be detained without a pending charge. And as to that question, for the reasons Hudson
                                  10   explained, the answer is clear: A person may only be detained under § 3142 when they are
                                  11   “charged with an offense.” 18 U.S.C. § 3142(a); Hudson, 3 F. Supp. 3d at 790. As it
                                  12   stands, Defendant is not charged with an offense. See Order Granting Mot. to Dismiss.
Northern District of California
 United States District Court




                                  13          Second, the government argues, “§ 3143(c) does not distinguish between multi-
                                  14   count and single-count indictments when directing the courts to apply the Bail Reform Act
                                  15   pending appeal under section 3731.” Gov. Opp. at 5. As with the Government’s first
                                  16   argument, however, while this is true, it has no effect on this Court’s analysis. And that is
                                  17   because the basis for this Court’s continued ability to determine whether to detain the
                                  18   Defendant does not turn on the type of appeal under § 3143, but on whether there is a
                                  19   pending charge that could supply this Court with the authority, under § 3142, to detain
                                  20   him. Section 3143(c)(2) simply directs the court to “treat a defendant in a case in which an
                                  21   appeal has been taken by the United States . . . in accordance with section 3142.” 18
                                  22   U.S.C. § 3143(c)(2). As already explained, because § 3142 recognizes as a threshold
                                  23   matter the need for a charged offense on which to premise a defendant’s potential
                                  24   detention. See id. § 3142(a), there is a difference between an appeal taken from the
                                  25   dismissal of an entire indictment and the dismissal of one count of a multi-count
                                  26   indictment. In the latter case, there is still a pending charge that provides the requisite basis
                                  27   for the § 3142 inquiry, see id. On the former, by contrast, once a Court dismisses the
                                  28   indictment, a defendant is no longer “charged with an offense.” See id.; Hudson, 3 F.
                                                                                       5
                                   1   Supp. at 790. So, the nature of the appeal—from the dismissal of an entire indictment or
                                   2   from other types of orders—is relevant not to § 3143 but to § 3142(a). See 18 U.S.C.
                                   3   §§ 3142(a), 3143.
                                   4          Third and finally, the government argues that, as a practical matter, if the Ninth
                                   5   Circuit reinstates the indictment or this Court grants a motion for reconsideration as to the
                                   6   indictment, “[t]he government will not need to re-file any charges, or otherwise initiate
                                   7   proceedings, which underscores that there is a charge on which to hold the defendant and
                                   8   on which to reach the question of detention.” Opp. at 5. But the Government provides no
                                   9   support, or indeed, explanation, for the claim that because an indictment might be
                                  10   reinstated, the dismissed indictment can be the basis of a “charged . . . offense” under
                                  11   § 3142(a). The Court thus finds the Government’s arguments unpersuasive.1
                                  12          The Court thus concludes that it lacks the authority under 18 U.S.C. § 3142(a) to
Northern District of California
 United States District Court




                                  13   detain Defendant. The Court thus GRANTS the Defendant’s Motion for Release from
                                  14   Custody.
                                  15

                                  16          B.      Stay of Release
                                  17          Although, for the reasons explained above, the Court lacks the authority under § 3142 to

                                  18
                                  19   1
                                          The Court is also unpersuaded by the three cases the Government relies on in arguing that this
                                  20   Court retains the authority under 18 U.S.C. § 3142(a) to detain Defendant. Gov. Opp. at 4. The
                                       first, a footnote from a dissent in an en banc Seventh Circuit decision, merely states the
                                  21   noncontroversial proposition that “[f]or purposes of pretrial release, when the government takes an
                                       appeal pursuant to section 3731, 18 U.S.C. § 3143(c) requires the district court to treat the
                                  22   defendant as if the case were still active and apply the criteria set forth in 18 U.S.C. § 3142.”
                                       United States v. Davis, 793 F.3d 712, 729 n.5 (7th Cir. 2015) (Rovner, J., dissenting); Gov. Opp.
                                  23   at 4, 5. While true, the statement that the case must be viewed as “active” and that § 3142 must be
                                       applied to it does not provide support for the Government’s claim that a defendant without any
                                  24   charged offense may nevertheless be detained. It simply instructs courts to apply § 3142 while the
                                       government’s appeal is pending. Davis, 793 F.3d at 729 n.5 (Rovner, J., dissenting). In the second,
                                  25   the court dismissed all but one count against the defendant—and so there remained one offense
                                       with which the defendant was charged. United States v. Ailemen, 165 F.R.D. 571, 574 (N.D. Cal.
                                  26   1996). Finally, in the third, when the indictment was dismissed in its entirety, the Court did not
                                       detain him. United States v. McMichael, 2018 WL 6722783, at *11 (W.D. Mich. Oct. 5, 2018).
                                  27   While McMichael also determined that “the terms of release” on the defendant pending a possible
                                       notice of appeal, McMichael neither addressed, as this Court does, a motion for release from
                                  28   custody, nor it did offer any explanation as to whether that decision was consistent with the
                                       requirement of § 3142(a). See id.; see also 18 U.S.C. § 3142(a).
                                                                                          6
